Exhibit 1.1 EXECUTION VERSION CSX TRANSPORTATION, INC. $380,821,000 6.251% Secured Equipment Notes Due 2023 Fully and Unconditionally Guaranteed by CSX Corporation UNDERWRITING AGREEMENT Dated: December 10, 2007 CSX TRANSPORTATION, INC. $380,821,000 6.251% Secured Equipment Notes Due 2023 Fully and Unconditionally Guaranteed by CSX Corporation UNDERWRITING AGREEMENT December 10, 2007 Citigroup Global Markets Inc. Morgan Stanley & Co. Incorporated As Representatives of the Underwriters c/o Citigroup Global Markets Inc. 388 Greenwich Street New York, N.Y. 10013 Morgan Stanley & Co. Incorporated 1585 Broadway New York, N.Y. 10036 Ladies and Gentlemen: CSX TRANSPORTATION, INC., a Virginia corporation (the “Company”), proposes to issue and sell to the parties named in Schedule II hereto (the “Underwriters”), for whom you are acting as representatives (the “Representatives”), $380,821,000 principal amount of its 6.251% Secured Equipment Notes due 2023 (the “Notes”).The Notes are to be issued under an indenture (the “Base Indenture”) dated as of December 13, 2007, between the Company and The Bank of New York Trust Company, N.A., as trustee (the “Trustee”), as supplemented and amended by the First Supplemental Indenture (the “Supplemental Indenture”) dated as of December 13, 2007 among the Company, CSX Corporation, a Virginia corporation, as guarantor (the “Guarantor”) and the Trustee (the Base Indenture, as supplemented by the Supplemental Indenture, being herein referred to as the “Indenture”).The Notes will be secured by a security interest in certain equipment (as described in the Indenture) and will be fully, irrevocably and unconditionally guaranteed (the “Guarantee”) as to payment of principal, premium, if any, and interest, if any, on an unsecured and unsubordinated basis by the Guarantor.The Notes and the Guarantee are collectively referred to herein as the “Securities.” The Guarantor has prepared and filed with the Securities and Exchange Commission (the “Commission”) a registration statement on Form S-3ASR (Registration No. 333-140732) for the registration of debt securities, trust preferred securities (and related guarantee and agreement as to expenses and liabilities), common stock, preferred stock, depositary shares and securities warrants, under the Securities Act of 1933, as amended (the “Securities Act”).On December 10, 2007, the Company and the Guarantor filed with the Commission Post-Effective Amendment No. 1 to the Registration Statement, including the related Base Prospectus, which Post-Effective Amendment No. 1 became effective upon filing 1 under Rule 462(e) and 462(f) under the Securities Act.Such amended Registration Statement covers the registration of the Securities (including the Guarantee) under the Securities Act.Any reference herein to the Registration Statement, the Base Prospectus, any Preliminary Prospectus or the Final Prospectus shall be deemed to refer to and include the documents incorporated by reference therein pursuant to Item12 of Form S-3 which were filed under the Exchange Act on or before the Effective Date of the Registration Statement or the issue date of the Base Prospectus, any Preliminary Prospectus or the Final Prospectus, as the case may be; and any reference herein to the terms “amend,” “amendment” or “supplement” with respect to the Registration Statement, the Base Prospectus, any Preliminary Prospectus or the Final Prospectus shall be deemed to refer to and include the filing of any document under the Exchange Act (asdefined in Section 1(b) hereof) after the Effective Date of the Registration Statement or the issue date of the Base Prospectus, any Preliminary Prospectus or the Final Prospectus, as the case may be, deemed to be incorporated therein by reference.Each of the Company and the Guarantor hereby confirms that it has authorized the use of the Base Prospectus, any Preliminary Prospectus and the Final Prospectus, and any amendment or supplement thereto, in connection with the offer and sale of the Securities by the Underwriters.Certain terms used herein are defined in Section 18 hereof. 1.Representations and Warranties.The Company and the Guarantor jointly and severally represent and warrant to, and agree with, each Underwriter as set forth below in this Section 1.Any reference to persons acting on behalf of the Company or the Guarantor, as applicable, does not include any of the Underwriters, with respect to whom the Company and the Guarantor make no representation. (a)The Guarantor and, by relying on the Guarantee, the Company, meet the requirements for use of Form S-3ASR under the Securities Act and have prepared and filed with the Commission an automatic shelf registration statement as defined in Rule 405, on Form S-3ASR, including a related Base Prospectus, for registration under the Securities Act of the offering and sale of the Securities.Such Registration Statement, including any amendments thereto filed prior to the Applicable Time, has become effective.The Company and the Guarantor may have filed with the Commission, as part of an amendment to the Registration Statement or pursuant to Rule 424(b), one or more preliminary prospectus supplements relating to the Securities, each of which has previously been electronically furnished to you.The Company and the Guarantor will file with the Commission a final prospectus supplement relating to the Securities in accordance with Rule 424(b).As filed, such final prospectus supplement shall contain all information required by the Securities Act and the rules thereunder, and, except to the extent the Representatives shall agree in writing to a modification, shall be in all substantive respects in the form furnished to you prior to the Applicable Time or, to the extent not completed at the Applicable Time, shall contain only such specific additional information and other changes (beyond that contained in the Base Prospectus and any Preliminary Prospectus) as the Company and the Guarantor have advised you, prior to the Applicable Time, will be included or made therein.The Registration Statement, at the Applicable Time, meets the requirements set forth in Rule 415(a)(1)(x). 2 (b)On the Effective Date, the Registration Statement did, and the Final Prospectus (and any supplement thereto), as of its date and on the Closing Date (as defined in Section 3 hereof), will, comply in all material respects with the requirements of the Securities Act and the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the Trust Indenture Act of 1939, as amended (the “TIA”), and the rules and regulations of the Commission promulgated thereunder.On the Effective Date, the Registration Statement did not, and will not, contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading.On the Effective Date and on the Closing Date, the Indenture did or will comply in all material respects with the applicable requirements of the TIA and the rules thereunder.On the date of any filing pursuant to Rule 424(b) and on the Closing Date, the Final Prospectus (together with any supplement thereto) will not include any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that the Company and the Guarantor make no representations or warranties as to (i) that part of the Registration Statement which shall constitute the Statement of Eligibility and Qualification (Form T-1) under the TIA of the Trustee or (ii) the information contained in or omitted from the Registration Statement or the Final Prospectus (or any supplement thereto) in reliance upon and in conformity with information furnished in writing to the Company or the Guarantor by or on behalf of any Underwriter through the Representatives specifically for inclusion in the Registration Statement or the Final Prospectus (or any supplement thereto), it being understood and agreed that the only such information furnished by or on behalf of any Underwriters consists of the information described as such in Section 7 hereof. (c)As of the Applicable Time, (i) the Disclosure Package and (ii) each electronic roadshow when taken together as a whole with the Disclosure Package, do not contain any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading.The preceding sentence does not apply to statements in or omissions from the Disclosure Package based upon and in conformity with written information furnished to the Company by any Underwriter through the Representatives specifically for use therein, it being understood and agreed that the only such information furnished by or on behalf of any Underwriter consists of the information described as such in Section 7 hereof. (d)(i) At the time of filing the Registration Statement, (ii) at the time of the most recent amendment thereto for the purposes of complying with Section 10(a)(3) of the Securities Act (whether such amendment was by post-effective amendment, incorporated report filed pursuant to Sections 13 or 15(d) of the Exchange Act or form of prospectus), (iii) at the time the Company or the Guarantor or any person acting on the Company’s or the Guarantor’s behalf (within the meaning, for this clause only, of Rule 163(c)) made any offer relating to the Securities in reliance on the exemption in Rule 163, and (iv) at the ApplicableTime (with such date being used as the determination date for purposes of this clause (iv)), the Guarantor was or is (as the case may be) a “well-known seasoned issuer” as defined in Rule 405.The Company and the Guarantor jointly and severally agree to pay the fees required by the Commission relating to the Securities within the time required by Rule 456(b)(1) without regard to the proviso therein and otherwise in accordance with Rules 456(b) and 457(r). 3 (e)(i) At the earliest time after the filing of the Registration Statement that the Company, the Guarantor or another offering participant made a bona fide offer (within the meaning of Rule 164(h)(2)) of the Securities and (ii) as of the Applicable Time (with such date being used as the determination date for purposes of this clause (ii)), neither the Company nor the Guarantor was and is an Ineligible Issuer (as defined in Rule 405), without taking account of any determination by the Commission pursuant to Rule 405 that it is not necessary that the Company or the Guarantor be considered an Ineligible Issuer. (f)Each Issuer Free Writing Prospectus and the final term sheet prepared and filed pursuant to Section 4(I)(c) hereto does not include any information that conflicts with the information contained in the Registration Statement, including any document incorporated therein and any prospectus supplement deemed to be a part thereof that has not been superseded or modified.The foregoing sentence does not apply to statements in or omissions from any Issuer Free Writing Prospectus based upon and in conformity with written information furnished to the Company by any Underwriter through the Representatives specifically for use therein, it being understood and agreed that the only such information furnished by or on behalf of any Underwriter consists of the information described as such in Section 7 hereof. (g)Since the respective dates as of which information is given in the Registration Statement, the Disclosure Package and the Final Prospectus, except as may otherwise be stated therein or contemplated thereby, there has been no material adverse change in the condition, financial or otherwise, or in the earnings, business or properties of the Company and its subsidiaries considered as one enterprise, whether or not arising in the ordinary course of business. (h)Neither the Company nor the Guarantor has taken and the Company and the Guarantor will not take, directly or indirectly, any action designed to or which has constituted or which might reasonably be expected to cause or result in stabilization or manipulation of the price of the Securities (other than any stabilization done by the Underwriters, as to which the Company and the Guarantor make no representation). (i)Neither the Company nor the Guarantor is an “investment company” within the meaning of the Investment Company Act of 1940, as amended (the “Investment Company Act”), without taking account of any exemption arising out of the number of holders of the Company’s or the Guarantor’s securities. (j)The information, if any, provided by the Guarantor pursuant to Section4(I)(g) hereof will not, at the date thereof, contain any untrue statement of a material fact or omit to state any material fact necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading. 4 (k)The Company is a “railroad” within the meaning of Section 101(a)(4) of the U.S. Bankruptcy Code. (l)This Agreement has been duly authorized, executed and delivered by each of the Company and the Guarantor. (m)Each of the Base Indenture and the Supplemental Indenture has been duly authorized, executed and delivered by the Company; each of the Base Indenture and the Supplemental Indenture (assuming that the Base Indenture and the Supplemental Indenture have been duly authorized, executed and delivered by the Trustee) constitutes a valid and legally binding obligation of the Company enforceable against the Company in accordance with its terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles; the Notes have been duly authorized, executed, issued and delivered by the Company; the Notes, when authenticated in the manner provided in the Indenture, will constitute valid and legally binding obligations of the Company enforceable against the Company in accordance with their terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles; and the Notes conform to the description thereof contained in the Disclosure Package and the Final Prospectus. (n)The Supplemental Indenture has been duly authorized, executed and delivered by the Guarantor; the Indenture (assuming that the Base Indenture and the Supplemental Indenture have been duly authorized, executed and delivered by the Trustee) constitutes a valid and legally binding obligation of the Guarantor enforceable against the Guarantor in accordance with its terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles; the Guarantee has been duly authorized, executed, issued and delivered by the Guarantor; the Guarantee constitutes a valid and legally binding obligation of the Guarantor enforceable against the Guarantor in accordance with its terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles; and the Guarantee conforms to the description thereof contained in the Disclosure Package and the Final Prospectus. (o)No consent, approval, authorization or order of, or filing with, any governmental agency or body or any court is required for the consummation of the transactions contemplated herein, except for (i) a filing of any Preliminary Prospectus and the Final Prospectus under Rule 424(b) of the Securities Act and such as may be required under state securities laws; (ii) filings or recordings of the Indenture (including any memoranda thereof) with the Surface Transportation Board and the Office of the Registrar General of Canada (pursuant to Section 105 of the Canada Transportation Act) and under the Uniform Commercial Code as in effect in the Commonwealth of Virginia, which filings or recordings shall have been made or duly presented for filing on or prior to the Closing Date. 5 (p)The execution, delivery and performance of this Agreement and the issuance and sale of the Securities and compliance with the terms and provisions thereof will not result in a material breach or violation of any of the terms and provisions of, or constitute a default under, any statute, rule, regulation or order of any governmental agency or body or any court having jurisdiction over the Company, the Guarantor or any Significant Subsidiary (as defined below) of the Company or the Guarantor or any of their properties or any agreement or instrument to which the Company, the Guarantor or any Significant Subsidiary of the Company or the Guarantor is a party or by which the Company, the Guarantor or any Significant Subsidiary of the Company or the Guarantor is bound or to which any of the properties of the Company, the Guarantor or any Significant Subsidiary of the Company or the Guarantor is subject, or the charter, by-laws or operating agreement, as the case may be, of the Company, the Guarantor or any Significant Subsidiary of the Company or the Guarantor. (q)The Company owns all of the legal and beneficial interest, right and title to and in all of the Indenture Estate (as defined in the Indenture), free and clear of any lien, encumbrance, security interest or any other claim of any third party, other than the liens created by or permitted under such Indenture. (r)On the Closing Date, the Indenture shall create valid and perfected security interests in favor of the Trustee for the benefit of the holders of the Securities issued under such Indenture in all right, title and interest of the Company in the Indenture Estate (as defined in such Indenture). (s)The Trustee will be entitled to the benefits of Section 1168 of the United States Bankruptcy Code with respect to the equipment forming part of the Indenture Estate (as defined in the Indenture); 2.Purchase and Sale.Subject to the terms and conditions and in reliance upon the representations and warranties herein set forth, the Company and the Guarantor jointly and severally agree to sell to each Underwriter, and each Underwriter agrees, severally and not jointly, to purchase from the Company and the Guarantor, at a purchase price of 99.35% of the principal amount thereof, the principal amount of the Securities, plus accrued interest, if any, from December 13, 2007, set forth opposite such Underwriter’s name in Schedule II hereto. 3.Delivery and Payment.Delivery of and payment for the Securities shall be made at 10:00 AM, New York City time, on December 13, 2007, or such later date (not later than seven full Business Days thereafter) as the Representatives shall designate, which date and time may be postponed by agreement between the Representatives and the Company or as provided in Section 8 hereof (such date and time of delivery and payment being herein called the “Closing Date”).Delivery of the Securities shall be made to the Representatives for the respective accounts of the Underwriters against payment by the Underwriters through the Representatives of the purchase price thereof to or upon the order of the Company by wire transfer of Federal funds or other immediately available funds or in such other manner of payment as may be agreed by the Company and the Representatives. 6 Delivery of any Securities to be issued in definitive certificated form shall be made on the Closing Date at such location, and in such names and denominations, as the Representatives shall designate at least one Business Day in advance of the Closing Date.The Company agrees to have the Securities available for inspection, checking and packaging by the Representatives in New York, New York, not later than 1:00 PM on the Business Day prior to the Closing Date.The closing for the purchase and sale of the Notes shall occur at the office of Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York 10022 (“Counsel for the Underwriters”) or such other place as the parties hereto shall agree. The Securities will be issued in the form of one fully registered global Note in the denomination of $380,821,000, which will be deposited with, or in accordance with the instructions of, The Depository Trust Company, New York, New York (“DTC”) and registered in the name of DTC’s nominee.Except as provided in the Indenture, beneficial owners of the Securities will not have the right to have the Securities registered in their names, will not receive or be entitled to receive physical delivery of such Securities, and will not be considered the owners or holders thereof under the Indenture. 4.Agreements.(I) The Company and the Guarantor jointly and severally agree with each Underwriter that: (a)The Company will furnish to each Underwriter and to Counsel for the Underwriters, without charge, during the period referred to in paragraph (e) below, as many copies of each of the Preliminary Prospectus, any Issuer Free Writing Prospectus and any amendments and supplements thereto (to be delivered electronically) and the Final Prospectus, as it may reasonably request.The Company will pay the expenses of printing or other production of all documents relating to the offering. (b)Prior to the termination of the offering of the Securities, the Company and the Guarantor will not file any amendment of the Registration Statement or supplement (including the Final Prospectus or any Preliminary Prospectus) to the Base Prospectus unless the Company and the Guarantor have furnished you a copy for your review prior to filing and will not file any such proposed amendment or supplement to which you reasonably object.The Company will promptly advise the Representatives (i) when the Final Prospectus, and any supplement thereto, shall have been filed (if required) with the Commission pursuant to Rule 424(b), (ii)when, prior to termination of the offering of the Securities, any amendment to the Registration Statement shall have been filed or become effective, (iii) of any request by the Commission or its staff for any amendment of the Registration Statement, or any Rule462(b) Registration Statement, or for any supplement to the Final Prospectus or for any additional information, (iv) of the issuance by the Commission of any stop order suspending the effectiveness of the Registration Statement or of any notice objecting to its use or the institution or threatening of any proceeding for that purpose and (v) of the receipt by the Company or the Guarantorof any notification with respect to the suspension of the qualification of the Securities for sale in any jurisdiction or the institution or threatening of any proceeding for such purpose.The Company and the Guarantor will use their best efforts to prevent the issuance of any such stop order or the occurrence of any such suspension or objection to the use of the Registration Statement and, upon such issuance, occurrence or notice of objection, to obtain as soon as possible the withdrawal of such stop order or relief from such occurrence or objection, including, if necessary, by filing an amendment to the Registration Statement or a new registration statement and using its best efforts to have such amendment or new registration statement declared effective as soon s practicable. 7 (c)To prepare a final term sheet, in the form of Schedule I hereto, containing solely a description of final terms of the Securities and the offering thereof, in a form approved by you and to file such term sheet pursuant to Rule 433(d) within the time required by such Rule. (d)If, at any time prior to the filing of the Final Prospectus pursuant to Rule424(b), any event occurs as a result of which the Disclosure Package would include any untrue statement of a material fact or omit to state any material fact necessary to make the statements therein in the light of circumstances under which they were made at such time not misleading, the Company will (i) notify promptly the Representatives so that any use of the Disclosure Package may cease until it is amended or supplemented; (ii) amend or supplement the Disclosure Package to correct such statement or omission; and (iii) supply any amendment or supplement to you in such quantities as you may reasonably request. (e)If at any time prior to the earlier of (i) completion of the sale of the Securities by the Underwriters (as determined by the Representatives) or (ii) six months from the date hereof, any event occurs as a result of which the Final Prospectus, as then amended or supplemented, would include any untrue statement of a material fact or omit to state any material fact necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading, or if it should be necessary to amend or supplement the Final Prospectus (including any document incorporated by reference therein which was filed under the Exchange Act) to comply with the Exchange Act or the rules thereunder or other applicable law, including in connection with the use or delivery of the Final Prospectus, the Company and the Guarantor will promptly notify the Representatives of the same and, subject to the requirements of paragraph (b) of this Section 4, will prepare and provide to the Representatives pursuant to paragraph (a) of this Section 4 an amendment or supplement which will correct such statement or omission or effect such compliance and, if such an amendment or supplement is required to be filed under the Exchange Act and is to be incorporated by reference in the Final Prospectus, will file such amendment or supplement with the Commission.The Representatives will promptly advise the Company, in writing, of the completion of the initial distribution of the Securities. (f)The Guarantor will, during the period when the Final Prospectus is required to be delivered under the Securities Act and during which the Guarantor is subject to the reporting requirements of Section 13 or Section 15(d) of the Exchange Act, timely file all Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and any other reports, statements, documents, registrations, filings or submissions required to be filed by the Company with the Commission pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act. 8 (g)The Guarantor will make generally available to its security holders as soon as practicable, but not later than 90 days after the close of the period covered thereby, an earnings statement (in form complying with the provisions of Rule 158 under the Securities Act) covering a twelve-month period beginning not later than the first day of the Guarantor’s fiscal quarter next following the “effective date” (as defined in such Rule158) of the Registration Statement. (h)The Company will cooperate with the Representatives and use its reasonable best efforts to permit the Securities to be eligible for clearance and settlement through DTC. (i)The Company and the Guarantor agree that, unless they have obtained the prior written consent of the Representatives, and each Underwriter, severally and not jointly, agrees with the Company and the Guarantor that, unless it has obtained the prior written consent of the Company and the Guarantor, it has not made and will not make any offer relating to the Securities that would constitute an Issuer Free Writing Prospectus or that would otherwise constitute a “free writing prospectus” (as defined in Rule 405) required to be filed by the Company and the Guarantor with the Commission or retained by the Company and the Guarantor under Rule433, other than the information contained in the final term sheet prepared and filed pursuant to Section 4(I)(c) hereto; provided that the prior written consent of the parties hereto shall be deemed to have been given in respect of the Free Writing Prospectuses included in Schedule III hereto.Any such free writing prospectus consented to by the Representatives or the Company and the Guarantor is hereinafter referred to as a “Permitted Free Writing Prospectus.”The Company and the Guarantor agree that (x) they have treated and will treat, as the case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus and (y)they have complied and will comply, as the case may be, with the requirements of Rules 164 and 433 applicable to any Permitted Free Writing Prospectus, including in respect of timely filing with the Commission, legending and record keeping. (II)Each Underwriter, on behalf of itself and each of its affiliates that participates in the initial distribution of the Securities, severally represents to and agrees with the Company and the Guarantor that it and each such affiliate: (a)in relation to each Member State of the European Economic Area which has implemented the Prospectus Directive (each, a Relevant Member State), with effect from and including the date on which the Prospectus Directive is implemented in that Relevant Member State (the Relevant Implementation Date), has not made and will not make an offer of Securities to the public in that Relevant Member State prior to the publication of a prospectus in relation to the Securities which has been approved by the competent authority in that Relevant Member State or, where appropriate, approved in another Relevant Member State and notified to the competent authority in that Relevant Member State, all in accordance with the Prospectus Directive, except that it may, with effect from and including the Relevant Implementation Date, make an offer of Securities to the public in that Relevant Member State at any time, 9 (i) to legal entities which are authorized or regulated to operate in thefinancial markets or, if not so authorized or regulated, whose corporate purpose is solely to invest in securities; (ii) to any legal entity which has two or more of (1) an average of at least 250 employees during its last financial year; (2) a total balance sheet of more than €43,000,000; and (3) an annual net turnover of more than €50,000,000, as shown in its last annual or consolidated accounts; (iii) to fewer than 100 natural or legal persons (other than qualified investors as defined in the Prospectus Directive) subject to obtaining the prior consent of the Representatives for any such offer; or (iv) in any other circumstances which do not require the publication by the Company of a prospectus pursuant to Article 3 of the Prospectus Directive. For the purposes of this provision, the expression an “offer of Securities to the public” in relation to any Securities in any Relevant Member State means the communication in any form and by any means of sufficient information on the terms of the offer and the Securities to be offered so as to enable an investor to decide to purchase or subscribe the Securities, as the same may be varied in that Member State by any measure implementing the Prospectus Directive in that Member State, and the expression “Prospectus Directive” means Directive 2003/71/EC and includes any relevant implementing measure in each Relevant Member State; (b)has only communicated or caused to be communicated and will only communicate or cause to be communicated an invitation or inducement to engage in investment activity (within the meaning of section 21 of the United Kingdom Financial Services and Markets Act 2000, or “FSMA”) to persons who have professional experience in matters relating to investments falling within Article 19(5) of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 or in circumstances in which section 21 of FSMA does not apply to the Company; and has complied with, and will comply with all applicable provisions of FSMA with respect to anything done by it in relation to the Securities in, from or otherwise involving the United Kingdom; and (c)will not offer or sell any of the Securities directly or indirectly in Japan or to, or for the benefit of any Japanese person or to others, for re-offering or re-sale directly or indirectly in Japan or to any Japanese person, except in each case pursuant to an exemption from the registration requirements of, and otherwise in compliance with, the Securities and Exchange Law of Japan and any other applicable laws and regulations of Japan. For purposes of this paragraph, "Japanese person" means any person resident in Japan, including any corporation or other entity organized under the laws of Japan. (III)Mitsubishi UFJ Securities International plc, on behalf of itself and each of its affiliates that participates in the initial distribution of the Securities, represents to and agrees with the Company and the Guarantor that it and each such affiliate has not, directly or indirectly, offered and sold and will not, directly or indirectly, offer and sell any Securities in the United States. 10 5.Conditions to the Obligations of the Underwriters.The obligations of the Underwriters to purchase the Securities shall be subject to the accuracy of the representations and warranties on the part of the Company and the Guarantor contained herein at the date and time that this Agreement is executed and delivered by the parties hereto, at the Applicable Time, and at the Closing Date and to the accuracy of the statements of the Company and the Guarantor made in any certificates pursuant to the provisions hereof, to the performance by the Company and the Guarantor of their respective obligations hereunder and to the following additional conditions: (a)The Final Prospectus, and any supplement thereto, have been filed in the manner and within the time period required by Rule 424(b); the final term sheet contemplated by Section 4(I)(c) hereto, and any other material required to be filed by the Company or the Guarantor pursuant to Rule 433(d) under the Securities Act, shall have been filed with the Commission within the applicable time periods prescribed for such filings by Rule 433; and no stop order suspending the effectiveness of the Registration Statement or any notice objecting to its use shall have been issued and no proceedings for that purpose shall have been instituted or threatened. (b)The Company and the Guarantor shall have furnished to the Underwriters the opinion of the Senior Vice President - Law and Public Affairs of the Company and the Senior Vice President - Law and Public Affairs and Corporate Secretary of the Guarantor, dated the Closing Date, to the effect that: (i)The Company has been duly incorporated and is an existing corporation in good standing under the laws of the Commonwealth of Virginia, with corporate power and authority to own, lease and operate its properties and conduct its business as described in the Disclosure Package and the Final Prospectus; and the Company is duly qualified to do business as a foreign corporation in good standing in all other jurisdictions in which it owns or leases substantial properties or in which the conduct of its business requires such qualification except where the failure to so qualify or be in good standing would not have a material adverse effect on the Company and its subsidiaries, considered as one enterprise; (ii)The Guarantor has been duly incorporated and is an existing corporation in good standing under the laws of the Commonwealth of Virginia, with corporate power and authority to own, lease and operate its properties and conduct its business as described in the Disclosure Package and the Final Prospectus; and the Guarantor is duly qualified to do business as a foreign corporation in good standing in all other jurisdictions in which it owns or leases substantial properties or in which the conduct of its business requires such qualification except where the failure to so qualify or be in good standing would not have a material adverse effect on the Guarantor and its subsidiaries, considered as one enterprise; 11 (iii)Each significant subsidiary as defined in Rule 405 of Regulation C of the Securities Act (each a “Significant Subsidiary”) of the Guarantor has been duly incorporated or formed, as the case may be, and is validly existing as a corporation or limited liability company, as the case may be, in good standing under the laws of the jurisdiction of its incorporation or formation, as the case may be, has organizational power and authority to own, lease and operate its properties and conduct its business as described in the Disclosure Package and the Final Prospectus; and, to the best of such counsel’s knowledge, is duly qualified as a foreign corporation or limited liability company, as the case may be, to transact business and is in good standing in each jurisdiction in which such qualification is required, except where the failure to so qualify or be in good standing would not have a material adverse effect on the Guarantor and its subsidiaries, considered as one enterprise; all of the issued and outstanding capital stock or membership interests, as the case may be, of each Significant Subsidiary has been duly authorized and validly issued, is fully paid and nonassessable, and, except for directors’ qualifying shares, if any, is owned, directly or indirectly, by the Guarantor free and clear of any mortgage, pledge, lien, encumbrance, claim or equity, except as would not reasonably be expected to have a material adverse effect on the Guarantor and its subsidiaries, considered as one enterprise; (iv)This Agreement and the Supplemental Indenture (of which the Guarantee is an integral part) have been duly authorized, executed and delivered by each of the Company and the Guarantor; (v)The Base Indenture been duly authorized, executed and delivered by the Company; (vi)Subject to subparagraphs (xii) and (xiii) below and to the opinion of Louis E. Gitomer, Esq. to be furnished to the Representatives pursuant to Section 5(d)(ii) hereof, no consent, approval, authorization or order of, or filing with, any governmental agency or body or any court is required for the consummation of the transactions contemplated herein, except for (i) a filing of any Preliminary Prospectus or the Final Prospectus under Rule 424(b) of the Securities Act and such as may be required under state securities laws; and (ii) filings or recordings of the Indenture with the Surface Transportation Board and the Office of the Registrar General of Canada (pursuant to Section 105 of the Canada Transportation Act), which filings or recordings shall have been made or duly presented for filing on or prior to the Closing Date; (vii)Subject to the opinion of Louis E. Gitomer, Esq. to be furnished to the Representatives pursuant to Section 5(d)(ii) hereof, the execution, delivery and performance of this Agreement and the issuance and sale of the Securities and compliance with the terms and provisions thereof will not result in a material breach or violation of any of the terms and provisions of, or constitute a default under, any statute, rule, regulation or order of any governmental agency or body or any court having jurisdiction over the Company, the Guarantor or any Significant Subsidiary of the Company or the Guarantor or any of their properties or, to the best of such counsel’s knowledge, any agreement or instrument to which the Company, the Guarantor or any Significant Subsidiary of the Company or the Guarantor is a party or by which the Company, the Guarantor or any Significant Subsidiary of the Company or the Guarantor is bound or to which any of the properties of the Company, the Guarantor or any Significant Subsidiary of the Company or the Guarantor is subject, or the charter, bylaws or operating agreement, as the case may be, of the Company, the Guarantor or any Significant Subsidiary of the Company or the Guarantor; 12 (viii)The Company has full power and authority to authorize, issue and sell the Notes as contemplated by this Agreement, and the Notes have been duly authorized, executed and delivered by the Company; (ix)The Guarantor has full power and authority to authorize and issue the Guarantee as contemplated by this Agreement, and the Guarantee has been duly authorized, executed and delivered by the Guarantor by the Guarantor’s authorization, execution and delivery of the Supplemental Indenture, of which the Guarantee is an integral part; (x)The Trustee will be entitled to the benefits of Section 1168 of the United States Bankruptcy Code with respect to the equipment forming part of the Indenture Estate (as defined in the Indenture); (xi)Each document filed pursuant to the Exchange Act and incorporated by reference in the Disclosure Package and the Final Prospectus complied when filed as to form in all material respects with the Exchange Act and the rules and regulations promulgated thereunder; (xii)An initial financing statement on National UCC Financing Statement (Form UCC-1) (the “Financing Statement”) identifying the Company as debtor and the Trustee as secured party, in form and substance satisfactory to the Representatives, to be filed in the Office of the State Corporation Commission of Virginia (the “Filing Office”)is in proper form for filing pursuant to the Uniform Commercial Code as in effect on the date hereof in the Commonwealth of Virginia (the “Virginia UCC”) among the records of the Filing Office. The filing of the Financing Statement among such records will be sufficient to perfect the security interest of the Trustee created by the Indenture to the extent that a security interest in such portion of the Indenture Estate (as defined in the Indenture) may be perfected by the filing of a financing statement under the Virginia UCC (the “Filing Collateral”); (xiii)Except for the filing described in opinion paragraph (xii) above, no filing with, notice to, or authorization of any court or governmental agency of the Commonwealth of Virginia, not already made or obtained, is required to be made or obtained by the Company with respect to the perfection of the security interest in the Filing Collateral contemplated by the Indenture; and 13 (xiv)To such counsel’s knowledge, no state has attempted to assert jurisdiction over the issuance of securities by railroads operating in that state. In addition, such counsel shall state that he or she has, or persons under his or her supervision have, participated in conferences with officers and other representatives of the Company and the Guarantor, representatives of Ernst
